 Case 19-90927          Doc 208     Filed 07/01/20 Entered 07/01/20 14:05:19           Desc Main
                                     Document     Page 1 of 8



                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION


         In re:                                      Chapter 11

         EP Technology Corporation USA,              Bankruptcy No. 19-90927
                              Debtor.                Honorable Mary P. Gorman


  DEBTOR’S MOTION FOR ENTRY OF (I) AN ORDER APPROVING THE SALE OF
   CERTAIN OF THE DEBTOR’S ASSETS FREE AND CLEAR OF LIENS, CLAIMS,
   ENCUMBRANCES, AND INTERESTS; AND (II) GRANTING RELATED RELIEF

          EP Technology Corporation USA (the “Debtor”), debtor and debtor in possession

 herein, by and through its undersigned counsel, requests the entry of: (I) an order approving the

 sale of certain of the Debtor’s assets free and clear of claims, liens, and encumbrances; and

 (II) granting related relief. In support of this motion, the Debtor respectfully states as follows:

                                             Jurisdiction and Venue
         1.       The United States Bankruptcy Court for the Central District of Illinois (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

         2.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.       The bases for the relief requested herein is section 363 of title 11 of the United

States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), rules 2002 and 6004 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).


                                        I.       Background
         4.       The Debtor is a wholesale distributor and on-line retailer of surveillance video

products, such as pan-tilt-zoom security surveillance cameras, camera monitoring systems, and

do-it-yourself surveillance products. The Debtor operates from an office, retail and warehouse

facility located in Champaign, Illinois. The Debtor's customers are located throughout the United


{00168979 3}
 Case 19-90927        Doc 208     Filed 07/01/20 Entered 07/01/20 14:05:19           Desc Main
                                   Document     Page 2 of 8



States.

           5.   On September 23, 2019 (the “Petition Date”), the Debtor filed a petition for relief

under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Central

District of Illinois, Urbana Division. The Debtor is operating its business and managing its

property as a debtor and debtor in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

           6.   Prior to the Petition Date, the Debtor held certain inventory including cameras,

camera systems, and their respective components. A list of the equipment is attached hereto as

Exhibits A and B to Exhibit 1 (collectively, the “Sale Property”). Each component of the Sale

Property is at least two years old and includes outdated software and design and cannot be

repurposed for the Debtor’s purposes. For these reasons, the Debtor has not been able to sell this

equipment through its normal channels. Typically, the Debtor sells its products through third

parties, such as Amazon, that then sell the products directly to consumers.

    A. The Sale Property.
           7.   The Debtor is offering for sale the Sale Property, as described in more detail in

the exhibits attached to the sale agreement (the “Agreement”) attached hereto as Exhibit 1.

    B. Prepetition Secured Indebtedness.
           8.   As of the Petition Date, the Debtor’s capital structure consisted of obligations

under an outstanding credit facility in the amount of approximately $24.5 million, pursuant to that

certain Loan and Security Agreement dated August 17, 2012 (as amended, restated, supplemented,

or otherwise modified from time to time prior to the Petition Date, the “Credit Facility”) by and

between the Debtor and UPS Capital Corporation (“UPS”). The Credit Facility is secured by a lien

on the Debtor’s inventory, including the Sale Property, accounts receivable, and inventory in

transit.



 {00168979 3}                                                                              —2—
 Case 19-90927        Doc 208      Filed 07/01/20 Entered 07/01/20 14:05:19            Desc Main
                                    Document     Page 3 of 8



   C. Cash Collateral and DIP Financing.
       9.      Shortly after the Petition Date, the Debtor filed a motion pursuant to which it

sought, among other things, the use of the cash collateral of UPS (the “Cash Collateral”). The

Court has entered seven interim orders providing for the consensual use of Cash Collateral. Ecf.

Dkt. Nos. 19, 57, 74, 91, 13, 145, and 173. Pursuant to those orders, UPS has been granted a

replacement lien on its prepetition collateral.

       10.     Additionally, in connection with the consensual use of the Cash Collateral, the

Debtor, at the request of UPS, agreed to pursue a sale of the Sale Property. The proceeds of the sale

will be used in part to pay down the Debtor’s obligations to UPS.

   D. The Sale Process.
       11.     Following the Petition Date, the Debtor attempted to sell the Sale Property in

various ways including selling individual pieces at a steep discount through an app. Despite those

efforts, the Debtor was unable to sell the Sale Property and accordingly pursued other avenues for

sale. In particular, the Debtor, together with its financial advisor, Lunch Pail Capital LLC (“LPC”)

contacted entities providing asset disposition services such as Gordon Brothers and the Great

American Group. Those entities would agree only to assist the Debtor in liquidating the property

in exchange for fees and other expenses. Given those costs, the Debtor believes it would obtain

less than $3 million for the Sale Property.

       12.     The Debtor then contacted secondary market buyers including iSmart Alarm, NE

Entertainment, Mediocre, & Insteon Distribution. The Debtor received no response from certain

of these entities and the others offered 10-15% of the value of the Sale Property.

       13.     The Debtor also reached out to Guangzhou Boguan Optoelectronics Technology

Co. (the “Buyer”), also known as Bosma Technology, as part of this process. The Buyer is a multi-

national corporation that sells, among other things, cameras and home surveillance equipment.



{00168979 3}                                                                                 —3—
 Case 19-90927           Doc 208      Filed 07/01/20 Entered 07/01/20 14:05:19             Desc Main
                                       Document     Page 4 of 8



After weeks of negotiations, the Debtor and the Buyer agreed on the terms of a sale of the Sale

Property. The key terms of that agreement include:1

                  Buyer: Guangzhou Boguan Optoelectronics Technology Co.
                  Seller: EP Technology Corporation USA
                  Purchase Price: $3,260,000.00
                  Deposit: $100,000 payable within 15 days of entry into agreement. Refundable only
                   if Debtor unable to consummate sale for reasons outside of its control.
                  Payment Timing: $1,080,000 payable within 45 days after signing. $2,080,000.00
                   payable within 90 days of signing.
                  Security Interests: UPS retains a security interest in the Sale Property until paid in
                   full. Any and all claims, liens, interests and encumbrances of UPS with respect to
                   the Sale Property shall attach to the proceeds of the sale of the Sale Property in the
                   same validity, extent and priority as existed immediately prior to the sale, and upon
                   the Debtor’s receipt of any proceeds of the sale of the Sale Property, the Debtor
                   shall immediately remit to UPS all such proceeds to be applied as a partial paydown
                   of the principal amount owing by the Debtor to UPS.
       14.         The Debtor believes the proposed sale provides the highest and best recovery for

the Debtor’s estate. It will also provide much needed liquidity to the Debtor in exchange for

relieving the Debtor of the burden of continued storage of outdated and unsellable equipment. For

these reasons, the Debtor respectfully requests that the Court approve the sale of the Sale Property.

                                                 Basis for Relief
   A. The Sale Satisfied the Business Judgment Rule.
       15.         Section 363 of the Code provides that the Debtor, “after notice and a hearing, may

use, sell, or lease, other than in the ordinary course of business, property of the estate.” 11

U.S.C. § 363(b). To approve the use, sale or lease of property outside the ordinary course of

business, there must be some “articulated business justification.”               See    Fulton     State

Bank v. Schipper (In re Schipper), 933 F.2d 513, 515 (7th Cir. 1991) (internal citation omitted);



        1 The terms described herein are summary in nature. The actual terms of the Agreement
control in all respects.


{00168979 3}                                                                                     —4—
 Case 19-90927        Doc 208     Filed 07/01/20 Entered 07/01/20 14:05:19             Desc Main
                                   Document     Page 5 of 8



In re Lionel Corp., 722 F.2d 1063, 1070 (2d Cir. 1983); see also Stephens Indus., Inc., v.

McClung, 789 F.2d 386, 389-90 (6th Cir. 1986); In re Efoora, Inc., 472 B.R. 481, 488 (Bankr.

N.D. Ill. 2012); In re Telesphere Commc’ns, Inc., 179 B.R. 544, 552 (Bankr. N.D. Ill. 1999); In

re Del. & Hudson Ry. Co., 124 B.R. 169, 175-76 (D. Del. 1991).

       16.     Once a valid business justification made in the ordinary course of business is

established, “[t]he business judgment rule is a presumption that in making a business decision

the directors of a corporation acted on an informed basis, in good faith and in the honest belief

that the action taken was in the best interests of the company.” In re S.N.A. Nut Co., 186 B.R.

98 (Bankr. N.D. Ill. 1995) (internal citation omitted); see also In re Johns-Manville Corp., 60

B.R. 612, 615-616 (Bankr. S.D.N.Y. 1986) (“a presumption of reasonableness attaches to a

debtor’s management decisions”). Similarly, a court will defer the debtor’s judgment to make a

sale outside the ordinary course of business pursuant to Section 363, when the debtor has “sound

business reasons for making the sale.” Schipper, 933 F.2d at 515.

       17.     Indeed, a debtor-in-possession “has considerable discretion when it comes to the

sale of estate assets, and that discretion is entitled to great judicial deference as long as a sound

business reason is given.” Efoora, 472 B.R. at 481. Therefore, the relief requested in this

Motion should be granted if the Debtor demonstrates a sound business justification therefor. See

Schipper, 933 F.2d at 515; Lionel Corp., 722 F.2d at 1071; Del. Hudson Ry., 124 B.R. at 179.

       18.     As explained above, the Debtor has sound business justifications for selling the

Sale Property at this time. The assets are not increasing in value and the sale to the Buyer will

provide the Debtor with liquidity in the near term.

       19.     Based upon these factors and those discussed above, the Debtor has demonstrated

a sound business justification for the proposed sale of the Sale Property.




{00168979 3}                                                                                 —5—
 Case 19-90927             Doc 208   Filed 07/01/20 Entered 07/01/20 14:05:19             Desc Main
                                      Document     Page 6 of 8



   B. The Sale Satisfies the Requirements of Code Section 363(f) for a Sale Free and
      Clear of Liens, Claims, Encumbrances, and Interests.

         27.       Under Section 363(f) of the Code, a debtor in possession may sell property

free and clear of any lien, claim, or interest in such property if, among other things:

         (1) Applicable nonbankruptcy law permits sale of such property free and clear of such
               interest;
         (2) Such entity consents;
         (3) Such interest is a lien and the price at which such property is to be sold is greater
               than the aggregate value of all liens on such property;
         (4) Such interest is in bona fide dispute; or
         (5) Such entity could be compelled, in a legal or equitable proceeding, to accept a
               money satisfaction of such interest.
11 U.S.C. § 363(f).
         28.       Because Section 363(f) is drafted in the disjunctive, satisfaction of any one of

its five requirements will be sufficient to permit the sale of the Sale Property free and clear of

any and all Interests. See In re Terrace Chalet Apartments, Ltd., 159 B.R. 821, 827 (N.D. Ill.

1993).

         29.       Here, UPS has consented to the sale of the Sale Property. Accordingly, the sale

should be approved under Section 363(f).

   C. The Asset Sale Satisfies the Requirements of Code Section 363(m) for a Sale Made
      in Good Faith.
      30.    Section 363(m) reflects that the Code strongly favors finality of sale orders, and

the protection of good-faith purchasers maximizes the value of the assets for sale, which benefits

both debtors and creditors. See Hower v. Molding Sys. Eng’g Corp., 445 F.3d 935, 938 (7th Cir.

2006).

         31.        “The requirement that a purchaser act in good faith, of course, speaks to

the integrity of his conduct in the course of the sale proceedings. Typically, the misconduct



{00168979 3}                                                                                   —6—
 Case 19-90927        Doc 208      Filed 07/01/20 Entered 07/01/20 14:05:19               Desc Main
                                    Document     Page 7 of 8



that would destroy a purchaser’s good faith status at a judicial sale involves fraud, collusion

between the purchaser and other bidders or the trustee, or an attempt to take grossly unfair

advantage of other bidders.” In re Andy Frain Servs., Inc., 798 F.2d 1113, 1125 (7th Cir. 1986)

(quoting In re Rock Indus. Mach. Corp., 572 F.2d 1995, 1198 (7th Cir. 1978)).

        32.      In the present case, the terms of the sale were negotiated at arms’ length and in

good faith and the Buyer is offering a price higher than any offer the Debtor received.

                                                    Notice

        33.     The Debtor has provided a copy of this Motion and all exhibits to the following

persons: (a) the Office of the United States Trustee; (b) counsel for UPS; (c) counsel to the Buyer;

(d) all creditors of the Debtor; and (e) all other entities that have filed requests for notices pursuant

to Rule 2002 of the Bankruptcy Rules.

        34.     Under the circumstances present in this Chapter 11 Case, the Debtor requests that

the foregoing notice be deemed adequate and reasonable under the Code and Bankruptcy Rules.



                                [Remainder of page left intentionally blank]




 {00168979 3}                                                                                    —7—
 Case 19-90927        Doc 208     Filed 07/01/20 Entered 07/01/20 14:05:19           Desc Main
                                   Document     Page 8 of 8



       Wherefore, the Debtor respectfully requests an order (I) approving the sale of certain of
the Debtor’s assets free and clear of claims, liens, and encumbrances; and (II) granting
related relief

Dated: July 1, 2020                                  EP Technology Corporation USA



                                                     By: /s/ Angela M. Snell
                                                     One of Its Attorneys

William J. Factor (6205675)
Angela M. Snell (6307044)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel:    (312) 878-6976
Fax:    (847) 574-8233
Email: asnell@wfactorlaw.com




 {00168979 3}                                                                              —8—
